Citation Nr: 0908072	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In his VA Form 9, the Veteran requested a hearing at his 
local RO.  However, that request was later withdrawn in a 
communication received in July 2005.  


FINDINGS OF FACT

Bilateral hearing loss was not manifest during service or 
within one year of separation and the competent evidence does 
not demonstrate that such hearing loss is causally related to 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such incurrence or aggravation be so 
presumed. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications. In this case, 
the VCAA notice predated the rating decision on appeal.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award. The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim. Id.

In its letter of January 2004, the VA provided the Veteran 
adequate notice as to the evidence needed to substantiate his 
claims. He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the Veteran and what evidence the VA would attempt to obtain 
on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession. See generally, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). The letter predated the rating decision on 
appeal. 

The Board observes that notice as to the effective date and 
disability rating was not provided until July 2007, three 
years after the RO's decision. However, as the instant 
decision denies the service connection claim, any question as 
to effective date and rating percentage are moot.  

Based on all of the foregoing, the Board finds that the VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  In connection with the current appeal service 
medical records and VA outpatient treatment records have 
obtained. The Veteran was afforded VA examinations and the 
opportunity to request a personal hearing before the RO or 
BVA.  Although the Veteran did request such a hearing, he 
voluntarily withdrew that request in July 2005.

The Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case. No further 
assistance to the veteran with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection:  Bilateral Hearing Loss

The Veteran is claiming entitlement to service connect for 
bilateral hearing loss.  Specifically he contends that his 
exposure to loud machinery while working as a boiler tender 
onboard Navy ships has caused him to lose hearing in both 
ears.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).

In the present case, the Veteran contends to have suffered 
bilateral hearing loss as a result of his duties during 
service.  Specifically he states in his September 2004 notice 
of disagreement that while in active service he worked as a 
Boiler Tender, and that the boilers were very loud.  He 
further commented that he was not issued any hearing 
protection.

Service records confirm that the Veteran served aboard at 
least two Navy ships, the U.S.S. Preston and the U.S.S. 
Epperson.  Records also corroborate the Veteran's military 
occupational specialty, which was listed as boilerman on his 
DD-Form 214.   Given this history, the Veteran's contentions 
are consistent with the circumstances of his service, and 
accordingly, it is conceded that he was exposed to noise 
during such service.  See 38 U.S.C.A. § 1154(a).  The 
question for consideration is whether the competent evidence 
demonstrates that any current hearing loss disability is 
causally related to such in-service exposure.

In the present case, the service treatment records are silent 
as to any complaints or evidence of hearing loss.  In-service 
examinations, including the April 1968 separation 
examination, shows 15/15 spoken and whispered voice testing, 
indicating normal hearing acuity in both ears.  Moreover, the 
Veteran denied ear problems in reports of medical history 
completed during active service.  

Following separation from active service, there is no 
documented treatment for bilateral hearing loss until 2004, 
several decades after discharge.  In this regard, the Board 
notes that the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
this vein, the Veteran reported in November 2004 that he had 
experienced hearing loss since 1968.  However, despite this 
report, the Board finds that the absence of post-service 
treatment for over three decades after military discharge is 
more probative than the Veteran's present recollections of 
symptoms in the distant past.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  Moreover, no 
competent evidence of record causally relates the current 
hearing loss disability to active service.  

While the Veteran himself believes that his current hearing 
loss was caused by active service, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the competent evidence of record, while 
indicating treatment for bilateral hearing loss since 2004, 
does not contain puretone thresholds.  Thus it is not clear 
whether such hearing loss met the standard set forth under 
38 C.F.R. § 3.385 for VA compensation purposes.  In any 
event, even if that report could be construed as 
demonstrating impaired hearing loss consistent with 38 C.F.R. 
§ 3.385, a grant of service connection for hearing loss would 
still not be appropriate here, for the reasons discussed 
above.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), other organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


